DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,599,253. This is a statutory double patenting rejection.

Instant Application claim: 
Patent claim:
1. A display device comprising: a flexible thin film substrate having a first surface. and a second surface opposite the first surface; a sensing pattern on at least one surface of the first and second surfaces of the flexible thin film substrate; a polarizing plate over the flexible thin film substrate; a first adhesive layer interposed between the first surface of the flexible thin film substrate and the polarizing plate, over an entirety of the first surface of the flexible thin film substrate, and contacting an entirety of a surface of the polarizing plate; a flexible display device under the flexible thin film substrate; and a second adhesive layer interposed between the second surface of the flexible thin film substrate and the flexible display device, wherein the flexible thin film substrate comprises polycarbonate or cyclic polyolefin, and wherein the first adhesive layer contacts the sensing pattern on the first surface of the flexible thin film substrate and an exposed portion of the first surface of the flexible thin film substrate.
1. A display device comprising: a flexible thin film substrate having a first surface and a second surface opposite the first surface; a sensing pattern on at least one surface of the first and second surfaces of the flexible thin film substrate; a polarizing plate over the flexible thin film substrate; a first adhesive layer interposed between the first surface of the flexible thin film substrate and the polarizing plate, over an entirety of the first surface of the flexible thin film substrate, and contacting an entirety of a surface of the polarizing plate; a flexible display device under the flexible thin film substrate; and a second adhesive layer interposed between the second surface of the flexible thin film substrate and the flexible display device, wherein the flexible thin film substrate comprises polycarbonate or cyclic polyolefin, and wherein the first adhesive layer contacts the sensing pattern on the first surface of the flexible thin film substrate and an exposed portion of the first surface of the flexible thin film substrate.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 9,791,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
Instant Application claim:
Patent claims:
1. A display device comprising: a flexible thin film substrate having a first surface. and a second surface opposite the first surface; a sensing pattern on at least one surface of the first and second surfaces of the flexible thin film substrate; a polarizing plate over the flexible thin film substrate; a first adhesive layer interposed between the first surface of the flexible thin film substrate and the polarizing plate, over an entirety of the first surface of the flexible thin film substrate, and contacting an entirety of a surface of the polarizing plate; a flexible display device under the flexible thin film substrate; and a second adhesive layer interposed between the second surface of the flexible thin film substrate and the flexible display device, wherein the flexible thin film substrate comprises polycarbonate or cyclic polyolefin, and wherein the first adhesive layer contacts the sensing pattern on the first surface of the flexible thin film substrate and an exposed portion of the first surface of the flexible thin film substrate.
2. A display device comprising: a thin film substrate having a first surface and a second surface opposite the first surface; a sensing pattern on at least one surface of the first and second surfaces of the thin film substrate; a polarizing plate over the thin film substrate; a first adhesive layer interposed between the first surface of the thin film substrate and the polarizing plate; a flexible display device under the thin film substrate; a second adhesive layer interposed between the second surface of the thin film substrate and the flexible display device; a window substrate on the polarizing plate; and a third adhesive layer interposed between the polarizing plate and the window substrate, wherein the thin film substrate comprises an isotropic film, wherein the sensing pattern comprises sensing cells connected to one another and connection lines connected to the sensing cells.
3. The display device according to claim 2, wherein the isotropic film comprises one of cyclic polyolefin (COP), non-stretched polycarbonate, or triacetylcelluose (TAC).


	Please note that Patent claims do not specifically recite “wherein the first adhesive layer contacts the sensing pattern on the first surface of the flexible thin film substrate and an exposed portion of the first surface of the flexible thin film substrate”.  However, instant application claim does recite “a sensing pattern on at least one surface of the first and second surfaces of the thin film substrate; a polarizing plate over the thin film substrate; a first adhesive layer interposed between the first surface of the thin film substrate and the polarizing plate”.  The layout of “the sensing pattern on first surface of the thin film substrate and the first adhesive layer interposed between the first surface of the thin film substrate and the polarizing plate” implies the feature of “wherein the first adhesive layer contacts the sensing pattern on the first surface of the flexible thin film substrate and an exposed portion of the first surface of the flexible thin film substrate”.  
	Accordingly, Patent claims 1 and 3 disclose all the features in claim 1 of the Instant Application. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,128,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims"). 
Instant Application claim:
Patent claims:
1. A display device comprising: a flexible thin film substrate having a first surface. and a second surface opposite the first surface; a sensing pattern on at least one surface of the first and second surfaces of the flexible thin film substrate; a polarizing plate over the flexible thin film substrate; a first adhesive layer interposed between the first surface of the flexible thin film substrate and the polarizing plate, over an entirety of the first surface of the flexible thin film substrate, and contacting an entirety of a surface of the polarizing plate; a flexible display device under the flexible thin film substrate; and a second adhesive layer interposed between the second surface of the flexible thin film substrate and the flexible display device, wherein the flexible thin film substrate comprises polycarbonate or cyclic polyolefin, and wherein the first adhesive layer contacts the sensing pattern on the first surface of the flexible thin film substrate and an exposed portion of the first surface of the flexible thin film substrate.
1. A touch screen panel comprising: a thin film substrate divided into an active area and a non-active area, the thin film substrate having a first surface and a second surface opposite the first surface; sensing patterns at the active area of the thin film substrate, the sensing patterns comprising a firs sensing pattern on the first surface of the thin film substrate and a second sensing pattern on the second surface of the thin film substrate; a polarizing plate on the sensing patterns; a first adhesive layer interposed between the first sensing pattern and the polarizing plate so that the first adhesive layer contacts the first sensing pattern, the polarizing plate, and the first surface of the thin film substrate; a flexible display device under the sensing patterns; a second adhesive layer contacting the second sensing pattern, the second surface of the thin film substrate, and the flexible display device; a window substrate on the polarizing plate; a third adhesive layer contacting the polarizing plate and the window substrate; and sensing lines at the non-active area of the thin film substrate the sensing lines connected to the sensing patterns, wherein the thin film substrate comprises an isotropic film, wherein the first sensing pattern comprises first sensing cells connected to one another along a first direction and first connection lines each connected between and integrally formed with adjacent ones of the first sensing cells, wherein the second sensing pattern comprises second sensing cells connected to one another along a second direction and second connection lines each connected between and integrally formed with adjacent ones of the second sensing cells. 
2. The touch screen panel according to claim 1, wherein the isotropic film comprises one of cyclic polyolefin (COP), non-stretched polycarbonate, or triacetylcelluose (TAC). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625